8 So.3d 504 (2009)
Richard CHAPMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-2978.
District Court of Appeal of Florida, Fourth District.
May 20, 2009.
Carey Haughwout, Public Defender, and Barbara J. Wolfe, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Katherine Y. Mclntire, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Based upon the state's concession of error, we reverse appellant's conviction and sentence and remand for a new trial. The trial court conducted a Faretta[1] inquiry and determined that appellant was competent to represent himself. However, at each subsequent critical stage of the proceedings the court failed to renew an offer to appellant to obtain assistance of counsel. See Traylor v. State, 596 So.2d 957, 968 (Fla.1992); Sproule v. State, 719 So.2d 349 (Fla. 4th DCA 1998); Fla. R. Crim P. 3.111(d)(5).
Reversed and remanded for a new trial.
WARNER, HAZOURI and DAMOORGIAN, JJ., concur.
NOTES
[1]  Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975).